Citation Nr: 0822164	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of nerve 
damage to the right ear.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his daughter


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2007.  A transcript of that hearing is of record.

The issue on appeal was originally before the Board in 
October 2007 when it was remanded for additional evidentiary 
development.  Unfortunately, the Appeals Management Center 
(AMC) in Washington, DC, did not comply with the Board's 
remand instructions yet returned to the case to the Board.  
Notwithstanding the deficiency in the requested developed, 
the Board will move forward with a decision on the merits 
that is favorable to this veteran.  As such, there is no 
prejudice to the veteran at this time for the AMC's failure 
to comply with remand orders.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a disorder manifest by dizziness which is 
medically linked to his active duty service.
 

CONCLUSION OF LAW

Service connection for a disorder manifested by dizziness is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

With respect to the issue on appeal, the Board finds that VA 
has substantially satisfied the duties to notify and assist.  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In March 2004, the veteran submitted a claim, in pertinent 
part, for service connection for damage to the right ear.  He 
testified before the undersigned in August 2007 that the main 
symptomatology he experiences is dizziness and unsteadiness.  
Service connection has previously been granted for hearing 
loss and tinnitus based on exposure to acoustic trauma during 
the veteran's active duty service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

There is no evidence of the presence of right ear nerve 
damage or a disorder manifest by dizziness in the veteran's 
service medical records.  The fact that there is no evidence 
in the service medical records of the presence of right ear 
nerve damage or a disorder manifest by dizziness is not fatal 
to the veteran's claim as the law provides that service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d). 

Direct service connection requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet.  App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the current case, there is competent evidence of the 
current existence of gait disturbance and dizziness.  
Numerous VA clinical record include complaints by the veteran 
of unsteadiness and dizziness.  Some of these records include 
assessments of gait disturbance and dizziness.  For example, 
an October 2003 VA clinical record reveals that the veteran 
was observed to have an extremely uncoordinated gait.  The 
pertinent assessment was gait disturbance.  A VA clinical 
record dated in March 2004 reveals the veteran reported a 
history of dizziness, primarily on standing.  The veteran did 
not have a vertigo-type problem but primarily a gait 
disturbance.  The assessment was gait disturbance which 
needed to be worked up.  

The issue on appeal, therefore, revolves around the question 
of whether the currently existing gait disturbance/dizziness 
is due to right ear nerve damage which is etiologically 
linked to the veteran's active duty service.  The Board finds 
that, with regard to this question, the competent evidence of 
record is in relative equipoise.  Specifically, an August 
2005 VA clinical record reveals the veteran complained of 
dizziness and trouble keeping his feet on standing.  The 
pertinent impression was gait disturbance.  The physician 
wrote that he informed the veteran that the gait disturbance 
was likely due to peripheral neuropathy but the veteran 
thought the disorder was due to inner ear problems.  A 
Magnetic Resonance Image (MRI) study was referenced as being 
negative for a cerebellar pontile angle tumor.  

A separate clinical record dated in August 2005 indicates the 
veteran reported he had tingling, stinging and burning in his 
legs, ankles and feet.  The pertinent impression was burning 
of the legs and feet which was responsive to neurontin and 
was probably an idiopathic small fiber neuropathy with the 
absence of diabetes.  A VA clinical record dated in November 
2005, shows the veteran reported that his gait disturbance 
was somewhat worse.  The pertinent assessment was gait 
disturbance.  It was observed that the veteran had 
opticokinetic nystagmus which was asymmetrical and consistent 
with "C&S" etiology.  A neurologist was to follow the 
veteran for the worsening gait disturbance.  

A VA examination was conducted in November 2006.  The veteran 
reported that he had unsteadiness with standing but no true 
vertigo.  He had noted some changes in his walking.  The 
veteran's medical records were present and reviewed.  The 
examiner determined that no infections or neoplasia was 
present in the ear.  He opined that the unsteadiness was 
likely multifactorial and was not related to the veteran's 
ear pathology.  The examiner prepared an addendum to the 
examination report in May 2007 and noted that the veteran 
reported some unsteadiness when walking but no true vertigo.  
A November 2004 MRI was referenced as demonstrating no 
evidence of a cerebellar pontile angle tumor.  The examiner 
again found that there was no evidence of infections or 
neoplasia and opined that the veteran's unsteadiness was 
likely multifactorial and was not related to ear pathology.  

A December 2006 VA clinical record reveals that the veteran 
reported he had had a problem with dizziness for many years 
and said it was related to his ears.  He mentioned numbness 
and tingling in the lower legs and feet.  The pertinent 
assessment was history of chronic ear disorder with 
associated dizziness.  

A VA examination was conducted in November 2007.  The 
veteran's records were available for review.  The examiner 
opined that the veteran's unsteadiness could very much be 
likely related to the service-connected hearing loss since 
nerve damage can make it harder to compensate for unilateral 
instability and weakness.  It was the examiner's opinion that 
the veteran's unsteadiness was most likely related to his 
noise exposure while in the service.  

The most recent VA examination was conducted in December 
2007.  The claims file was reviewed.  The examiner found that 
the November 2004 MRI did not reveal evidence of a tumor in 
the location of the acoustic nerve or the cerebellar pontile 
angle.  The examiner found no evidence of any ear pathology 
or infection.  He found that the unsteadiness was clearly 
multifactorial and not related to any positive findings on 
testing of the middle ear.  No comment could be made 
regarding the central nervous system etiology.  

The Board finds the most probative evidence with regard to 
the etiology of the claimed gait disturbance/dizziness is the 
reports of the VA examinations conducted in November 2006, 
November 2007 and December 2007.  These examinations were 
conducted with the examiners having access to and reviewing 
all the evidence in the claims files.  The other evidence set 
out above consist of clinical records which do not indicate 
in any way that the authors had access to and had reviewed 
all the evidence in the claims file.  The Court has held that 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The Board notes the VA examinations were specifically 
conducted to determine the nature, extent and etiology of the 
claimed right ear nerve damage.  


With regard to the reports of the VA examinations conducted 
in November 2006, November 2007 and December 2007, the Board 
finds that the evidence is in relative equipoise as to 
whether the veteran currently experiences right ear nerve 
damage due to his active duty service.  The examiner who 
conducted the November 2006 VA examination affirmatively 
found that that the veteran's unsteadiness was multifactorial 
and not related to ear pathology.  The examiner who conducted 
the November 2007 VA examination affirmatively determined 
that the veteran's unsteadiness was most likely related to 
noise exposure during active duty.  The examiner who 
conducted the December 2007 VA examination found that the 
unsteadiness was multifactorial and not related to any 
positive findings on testing of the middle ear.  This 
examiner did not, however, affirmatively determine that the 
dizziness was not due to ear pathology.  It was noted that 
the unsteadiness was not related to positive findings on 
testing of the middle ear but, significantly, the examiner 
did not indicate that ear pathology was ruled out as a cause 
of the dizziness.  

Based on the above, it is the Board's judgment that the 
medical evidence is at least in equipoise in showing that the 
veteran has a disorder manifest by dizziness that is linked 
to his active duty service.  Consequently, with application 
of the doctrine of reasonable doubt, service connection is 
granted.  


ORDER

Service connection for a chronic disability manifest by 
dizziness is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


